                                                                     Case 2:20-cv-02291-DOC-KES Document 59 Filed 04/09/20 Page 1 of 2 Page ID #:708




                                                                              1    SPERTUS, LANDES & UMHOFER, LLP
                                                                                   Matthew Donald Umhofer (SBN 206607)
                                                                              2    Elizabeth A. Mitchell (SBN 251139)
                                                                                   617 W. 7th Street, Suite 200
                                                                              3    Los Angeles, California 90017
                                                                                   Telephone: (213) 205-6520
                                                                              4    Facsimile: (213) 205-6521
                                                                                   mumhofer@spertuslaw.com
                                                                              5    emitchell@spertuslaw.com
                                                                                   lenriquez@spertuslaw.com
                                                                              6
                                                                              7    Attorneys for Plaintiffs
                                                                              8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                              9
                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                              10
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                              11    LA ALLIANCE FOR HUMAN                 Case No. 2:20-cv-02291-DOC-KES
                                     1990 SOUTH BUNDY DR., SUITE 705




                                                                                    RIGHTS, et al.,
                                                                              12
                                          LOS ANGELES, CA 90025




                                                                                                        Plaintiffs,       NOTICE OF TRANSCRIPT OF
                                                                              13                                          APRIL 7, 2020 HEARING AND
                                                                                          v.                              INSTRUCTIONS TO ORDER
                                                                              14                                          COPIES
                                                                                    CITY OF LOS ANGELES, et al.,
                                                                              15
                                                                                                        Defendants.
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                               NOTICE OF TRANSCRIPT
                                                                     Case 2:20-cv-02291-DOC-KES Document 59 Filed 04/09/20 Page 2 of 2 Page ID #:709




                                                                              1    TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                                                                              2    RECORD:
                                                                              3          Copies of the transcript from the April 7, 2020 hearing are available by
                                                                              4    request at calendar-la@veritext.com. Please reference Job No. 4052928 and the
                                                                              5    case title when ordering copies.
                                                                              6
                                                                              7    Dated: April 9, 2020                  /s/ Elizabeth A. Mitchell
                                                                                                                         SPERTUS, LANDES & UMHOFER, LLP
                                                                              8                                          Matthew Donald Umhofer (SBN 206607)
                                                                                                                         Elizabeth A. Mitchell (SBN 251139)
                                                                              9
                                                                              10                                         Attorneys for Plaintiffs
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                              11
                                     1990 SOUTH BUNDY DR., SUITE 705




                                                                              12
                                          LOS ANGELES, CA 90025




                                                                              13
                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28
                                                                                                                       1
                                                                                                             NOTICE OF TRANSCRIPT
